Title: Thomas Cooper to Thomas Jefferson, 25 July 1812
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir Carlisle July 25. 1812
            I return you many thanks for your package. Particularly for your Statement of the Batture case, which has settled my Opinion. I understood the question but imperfectly without the assistance of your account of it. Du Ponceau sent me his Argument and Livingston’s virulent pamphlet, which however he by no means approved. I have written to him that you have converted me. I am the more interested also, because I have not yet abandoned the notion of practising Law at New Orleans: for although I am very much attached to Chemistry, I consider myself as married to Law, which I know by experience I could make if not so pleasant, more lucrative.
            When my edition of Justinian’s Institutes are is out, which will be in about three months, I will beg your acceptance of a copy. I have already printed the text and translation amounting to 400 pages, and 150 pages of notes. Having had the misfortune of losing by fire great part of my collections for notes, I am obliged to use the intervals of my leisure here, to compose as fast as I can for the Printer, who keeps even daily pace with me. But hurried as I am (lecturing also thrice a week) I shall not scruple to risk the publication. I expect the additional notes, preface and index will occupy about 150 pages more, making a volume of 700 pages. I have preferred correcting the diffuse and awkward translation of Harris, to composing entirely a new one, and I have aimed at the difficult task of keeping the translation within bounds of space not much exceeding the original.
            I have turned over the pages of the Ideologie with expectations of profit, but it does not as yet appear to me greatly superior to Condillac. The work of Cabanis I know only by Title, and should be greatly gratified by procuring it; for the title itself implies that he knows (almost exclusively) the true method of treating his subject. I have long been of opinion that all consideration of metaphysics and of morals, not founded on considering us as mere organized animals, and deduced from the peculiar character of our animal organization, amounts to waste of time in the writer and the reader, at least so far as the elements of these branches of knowledge are concerned. If I could procure Cabanis and he proves to be what I expect him to be, I should have no objection to translate the work: though I fancy it would produce more obloquy than either pleasure or profit.—
            I have not yet read the Commentaires of on Montesquieu, whose paradoxical and epigrammatic work, has in my opinion received its full share of praise.
            I meditated two years ago, a History of the Roman Law: and also two volumes of original papers and collections in relating to manufacturing processes and the arts,  Mr Madison was so good at my request to send to Mr Russel for some french chemical books that I wanted for the latter purpose, but they have been at L’Orient for more than a twelve month past. I sent to Mr Barlow to procure me Terasson’s Hist. of Roman Jurisprudence, the late translation of the civil Code which is now compleat in france, & some other books on the same subject, and on mineralogy, & with liberty to go to any extent he thought fit on those branches of knowledge, but I despair of procuring any books now from France. my friend Mr Priestley is I believe now in Paris, but I know not how long he will stay there, or how to direct to him. In short I shall renounce the trade of Authorship, and by and by settle down to the vending of law, but not in this State.
            Adieu. Believe me, with sincere respect and esteem
            Dear Sir Your obliged friendThomas Cooper
          
          
            I see lately published, a work on a curious subject, that promises information. An essay on the Probability of Sensation in Vegetables by J. P. Tupper, surgeon. London. 142 pages. He has been superficially preceded by Dr Watson (Landaff) Dr Bell of Manchester, and Dr Smith. I think more than mere sensation, that volition might be made probable.
          
         